United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1972
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                Shonda A. Hoskins, also known as Shonda Ellison

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: November 1, 2016
                            Filed: November 4, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

     After pleading guilty to conspiring to defraud the United States, Shonda
Hoskins appeals the district court’s1 judgment imposing a sentence of 18 months and


      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
ordering $800,000 in restitution. Counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Hoskins
should not be held responsible for the $800,000 in restitution, and that the sentence
was substantively unreasonable. Hoskins has filed a supplemental brief, which argues
that the statute of limitations expired in the year she was indicted.

       We find that Hoskins waived her arguments regarding the restitution amount
and the statute of limitations, as she pled guilty pursuant to a written plea agreement
which stipulated a minimum restitution amount of $800,000, see United States v.
Soriano-Hernandez, 310 F.3d 1099, 1103-04 (8th Cir. 2002) (holding that guilty plea
waives statute-of-limitations defense); United States v. Nguyen, 46 F.3d 781, 783 (8th
Cir. 1995) (defendant who explicitly and voluntarily exposes himself to specific
sentence may not challenge it on appeal); and that the court did not abuse its discretion
in imposing an 18-month prison term, as it properly considered the 18 U.S.C.
§ 3553(a) factors, see United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009)
(under substantive-reasonableness test, district court abuses its discretion if it fails to
consider relevant § 3553(a) factor, gives significant weight to improper or irrelevant
factor, or commits clear error of judgment in weighing factors). We have also
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues.

      The judgment is affirmed, counsel’s motion to withdraw is granted, and
appellant’s pending motion is denied.
                      ______________________________




                                           -2-